Appeal by defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered October 6, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We agree with the hearing court’s determination that the photographic identification procedure was not unduly suggestive (see, People v Rodriguez, 64 NY2d 738). In any event, there was an independent source for the in-court identification. Ti-tone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.